John G. Roberts, Jr.: We'll hear argument first today in Brigham City, Utah v. Stuart. Mr. Gray.
Jeffrey S. Gray: Mr. Chief Justice, and may it please the Court-- In cases involving safety exigencies, an officer's actions should be judged against a single objective standard of reasonableness, that is, whether the facts and circumstances known to the officers at the time of entry would warrant a reasonable person in believing that immediate intervention is needed to preserve the peace and protect others from harm. When officers have reason to believe that violence is imminent or ongoing, they meet that standard. In this case, the Brigham City officers responded to a complaint at 3:00 a.m. and, upon arriving, witnessed a violent and tumultuous struggle between four adults and a teenager. The officers... when the juvenile threw a punch is when the officers acted and thereby prevented injury. This is exactly what we would expect officers to do.
Antonin Scalia: What were they doing in the yard anyway? This sort of occurred to me. They couldn't have seen that until they went into the fenced back yard violating the curtilage of the property. How... was that justified?
Jeffrey S. Gray: Yes, it was justified. At that time what they heard from the curb side and then from the front was the same kind of violence going on. They heard that from... from the time they arrived all the way. They... they heard the thumping, the shouting, someone saying, get off me, stop, stop. And so what these officers were doing, in the course of that, is investigating that... that, and it led them to the back yard. Now--
Antonin Scalia: Is any less required to... to go into the curtilage than is required to go into the house?
Jeffrey S. Gray: --No.
Antonin Scalia: No. It's the same test?
Jeffrey S. Gray: Yes. And again, that was--
Antonin Scalia: So you say that even if he didn't see him throw the punch and... and draw blood, they could have gone in just because they heard somebody say, stop, stop, get off me?
Jeffrey S. Gray: --It's our position that they could have, though that's a much closer case. In this case, the officers acted in a very guarded manner. I mean, they... they proceeded and they investigated step by step and, in fact, did not enter until a punch was thrown and there was--
David H. Souter: So what... what you're saying is they've got to have a reasonable ground to take the first step. That may not be a reasonable ground to have taken the second step right then and there, but it's the same reasonableness standard.
Jeffrey S. Gray: --Yes, it is.
David H. Souter: That's... that's--
Jeffrey S. Gray: Yes.
Ruth Bader Ginsburg: One thing that was left out of the succession of acts... Utah provides for telephone warrants, and there was no attempt to do that. Once they checked to... to determine that there was probable cause to enter, they could have called for a warrant, but they didn't. Is there a reason why they didn't?
Jeffrey S. Gray: Yes. The reason is where there's a violent situation, things can change in seconds. I mean, it can turn deadly in seconds. They don't have time. Even though a telephonic warrant would certainly be a more speedy process of getting a warrant, it's not speedy enough where punches are being thrown. I mean, it can turn deadly, one blow could give someone a concussion or even rupture a spleen.
Antonin Scalia: Well, you don't... you don't really mean that if they saw somebody inside with a gun and they heard him saying, I'm going to shoot you in 2 minutes, since they could have gotten a telephone warrant, they would have to had to get a telephone warrant?
Jeffrey S. Gray: No, not at all.
Antonin Scalia: I mean, you... you don't want the... the telephone warrant requirement to... to up the ante on... on what it takes to... for the police to go in without a warrant, do you?
Jeffrey S. Gray: No. In fact, precisely for that reason, the officers would not need a telephonic warrant in that situation no more than they would need a telephonic warrant in this situation. Time is of the essence. Violence--
Antonin Scalia: But it wouldn't be of the essence if you know you have 2 minutes. I'm going to kill you in 2 minutes.
Jeffrey S. Gray: --Well, that... that's--
Antonin Scalia: Do you really want the policeman to say I got 2 minutes, you know, dial in and get a warrant? That's ridiculous. [Laughter]
Jeffrey S. Gray: --That... that would be assuming... that would be assuming that you could take someone who is threatening in that manner at his word. I don't think that's something the officers could... could afford to do.
Ruth Bader Ginsburg: Are the police instructed... the city police instructed about when the telephone warrant procedure is appropriate?
Jeffrey S. Gray: That I... I do not know. I assume so. They have procedures in place, but that I do not know.
Samuel A. Alito, Jr.: When you speak about a violent situation, would that be limited... would that apply here just because a punch was thrown, or would it be enough that the officers saw some men restraining the young man, or would it be enough if there were violent words being exchanged?
Jeffrey S. Gray: With... with violent words, generally not, though if it's accompanied with a show of immediate force or violence, then yes, in that situation. In this situation, I believe that officers could have entered prior to the punch being thrown. What they witnessed is... is this violent struggle between four adults and a teenager. They had no idea whether or not they were trying to molest the... the teenager or whether the teenager was an intruder or what happened. But they could tell that it was violent. They knew that alcohol was involved based on the circumstances as they approached.
Anthony M. Kennedy: Did they know that minors were involved? The record doesn't show that, at least in the preliminary direct exam of the officers.
Jeffrey S. Gray: That minors were involved?
Anthony M. Kennedy: Yes. I mean, they knew that once they got into the back yard. Did they know before they got into the back yard?
Jeffrey S. Gray: They knew that minors--
Anthony M. Kennedy: Or did they just know that minors stay up late at night?
Jeffrey S. Gray: --They knew that minors were in the back yard. They... they witnessed the two juveniles. They did not know that--
Anthony M. Kennedy: But that's after they went into the back yard.
Jeffrey S. Gray: --No. They saw that from the driveway, through the... the slit... slit... slats in the fence.
Anthony M. Kennedy: They could see that they were minors.
Jeffrey S. Gray: Yes, yes.
John G. Roberts, Jr.: How much... you've been focusing on the violence because of the punch being thrown, but I gather they were called originally because of concern about the noise and disturbance of the peace and all that.
Jeffrey S. Gray: Yes.
John G. Roberts, Jr.: Is that a sufficient basis for them to have gone into the back yard and proceed from there?
Jeffrey S. Gray: Well--
John G. Roberts, Jr.: They're just shouting. There are five people in the house shouting. It's 3:00 in the morning or whatever. Is that... is that enough?
Jeffrey S. Gray: --Probably not, certainly not where the State is... where the State offers as... as the proffered justification safety, it would not be enough. That would be a different justification for their actions. Certainly where they're disturbing the neighbors, we would argue that the expectation of privacy had diminished in that home because of that disturbance. But again, where the State... or where the city is offering as a justification safety, that would not be sufficient to go in.
David H. Souter: --No, but if... if the... if the complaint were... were simply a complaint of noise, and they got to the... the gate, the back fence, and they could hear all the racket inside and there didn't seem to be any practical way to get people to come to the fence to talk to them, wouldn't they have had the right to go through the gate and at least go up to the door and bang on the door?
Jeffrey S. Gray: Yes.
David H. Souter: So they could have gotten through the curtilage. They could at least have gotten to the back door based entirely on noise.
Jeffrey S. Gray: Yes.
David H. Souter: Okay.
Jeffrey S. Gray: Yes.
Antonin Scalia: Except that there was a front door, which they approached first. As I recall, they left one of the officers in the front.
Jeffrey S. Gray: Yes.
Antonin Scalia: So they could have banged on the front door.
Jeffrey S. Gray: They... they could have, though the evidence was that... and the trial court found that it was so loud and tumultuous that nobody would have heard it or probably would not have heard it.
John Paul Stevens: But I'm a little puzzled. If the noise is the cause of their being there and if the noise is so loud at 3:00 in the morning that it's still continuing and nobody can hear the knock on the door... they knock on the door several times and shout... would they not have the right to go in then to quell the noise?
Jeffrey S. Gray: Absolutely. All that I am maintaining is that they would not be justified under a safety exigency to go in. Certainly to... as far as disturbing the peace, then yes, but not where the proffered justification is safety.
John Paul Stevens: So if you're going to rely on the safety and the... safety and the danger of harm, how serious does the harm have to be? And I use the word harm as defining the... the threshold for this kind of entry. What if a father was spanking is child, for example?
Jeffrey S. Gray: No. Spanking of a child would not. There's no indication under most circumstances of an intent to injure or abuse. Now, of course, if there are circumstances that would suggest abuse, then officers could go in.
John G. Roberts, Jr.: Doesn't yelling so loudly you can't hear police knock at the door at 3:00 in the morning suggest that violence is at least imminent or may well be associated with what they're hearing?
Jeffrey S. Gray: It certainly approaches that, but again, what we would maintain is there probably has to be more than simple shouting. If... if it's accompanied by threats or a show of force or violence, then certainly they could go in.
Antonin Scalia: Is there, in addition to the safety rationale which you're... justification, which you're arguing here... is there a justification to go in to stop an ongoing felony whether safety is involved or not?
Jeffrey S. Gray: Yes.
Antonin Scalia: Is... is that a separate--
Jeffrey S. Gray: Yes. That--
Antonin Scalia: --I mean, you see a guy turning out counterfeit dollar bills, $100 bills, and can you go in right away if you see him doing that?
Jeffrey S. Gray: --Well, it's a crime ongoing, in progress. So there certainly could be made an argument. Now, whether or not there's an exigency, I think that's doubtful because police could secure the scene and secure a warrant and then execute that warrant.
Antonin Scalia: Well, I mean, but if that's the case, you have a much easier argument. Wasn't there an assault here? There was clearly an assault.
Jeffrey S. Gray: Yes, and certainly where officers have reason to believe that there's an ongoing assault, officers can enter. Now, one of the problems with the Utah Supreme Court's holding in this case--
Ruth Bader Ginsburg: In connection with the answer you just gave, it doesn't matter then? If it's an ongoing crime, they can go in? It doesn't matter whether it would be a misdemeanor or a felony? It doesn't matter how grave the crime is?
Jeffrey S. Gray: --Well, this Court in Welsh indicated that minor offenses... you couldn't rely on the exigent circumstances exception, or at least it is what it suggested. But certainly an assault, under Utah law, is a class B misdemeanor, punishable by up to 6 months in jail, and that's certainly of sufficient gravity to justify officers entering.
John G. Roberts, Jr.: Any kind of assault. I gather it's an assault if you're just sort of a couple of guys pushing each other back and forth.
Jeffrey S. Gray: Well, under Utah law, an assault is defined as unlawful force or violence so as to... with an intent to do bodily injury. Now, pushing... there's not that there. Now, one of the chief problems or primary problems with the Utah court's decision in this case is it creates a complicated and confusing bifurcated standard that forces officers unrealistically to choose between roles, to choose whether or not they are going to enter and act as caretakers or enter and act as law enforcement officials. Well, the reality... first of all, it's... it's very difficult for officers to try to make those kind of judgments in the heat of the moment, and this is precisely the kind of a... the kind of case where that would be impossible to achieve because officers in this case are acting clearly under both roles. They're stopping crime and they are also protecting others from harm. We want officers to rescue people from harm when they have a reasonable basis to do it, not wait until you have to call an EMT. That's what Mincey provides. And if there are no further questions, I would reserve the remainder of my time.
John Paul Stevens: Let me just ask this one question, if I may, if you have... did the other side preserve the right to challenge this entry under the Utah constitution?
Jeffrey S. Gray: No, they did not, and... and the Utah Supreme Court recognized that.
John G. Roberts, Jr.: Thank you, counsel. General McNulty.
Paul J. McNulty: Thank you, Mr. Chief Justice, may it please the Court-- The Fourth Amendment does not require police officers to stand by and be a spectator to escalating violence in the home when such an officer has an objectively reasonable basis to believe, given the totality of the circumstances, that prompt action is necessary to prevent imminent harm.
John G. Roberts, Jr.: So if there were no punch in this case, would they have had a sufficient basis? 3:00 in the morning, loud shouting. Can they conclude, based on their experience, that's likely to escalate into violence and enter on that basis?
Paul J. McNulty: Yes, Mr. Chief Justice. In these facts, the Government suggests they would. The... under the Fourth Amendment, a police officer may enter a residence--
Anthony M. Kennedy: Well, that's just because it's loud? Suppose they were just singing and laughing?
Paul J. McNulty: --Well, it would depend on... if... if words are going to be the key--
Antonin Scalia: One thing leads to another. Right?
Paul J. McNulty: --Well, that's correct. It depends upon, of course, what those words are. It's really a combination of the words and the context of the words. Here you have--
Anthony M. Kennedy: So there has to be some indication of the likelihood of escalation into violence?
Paul J. McNulty: --Correct, Your Honor. That's... that's--
John Paul Stevens: Well, why? What if they're just so loud that it's perfectly obvious they're keeping... getting... the neighbors are awake and disturbed by it. Does it have to be a threat of violence?
Paul J. McNulty: --Well, Your Honor, if there's a loud noise alone, certainly the neighborhood shouldn't have to be a hostage to that noise, and the police officers may be acting reasonably to do what is necessary to end that noise. But it's going to--
John Paul Stevens: So then it doesn't matter what's being said.
Anthony M. Kennedy: So then it does matter.
Paul J. McNulty: --But the... what's being said may determine... may determine... whether or not entry is necessary to respond to an imminent threat where a prompt response is critical.
John Paul Stevens: It may determine what is necessary to prevent harm, but what if it's not necessary to prevent harm, just necessary to prevent noise?
Paul J. McNulty: Then it may still be reasonable. It may still be reasonable, Your Honor.
John Paul Stevens: It seems to me the harm inquiry in this case is, you know, sort of superfluous. We don't even have to look at that.
Paul J. McNulty: I agree, Your Honor. It may be that the... the noise alone could justify the circumstance. Certainly we wouldn't want a test that excluded words only--
Antonin Scalia: Well, no. You... you don't want to say that. The noise alone wouldn't justify going in without knocking as would the... a scene of a violent event occurring. Certainly you'd have to knock on the door. Now, if they didn't hear you and the only way to get their attention to stop the noise is to go in, fine, but wouldn't you have to knock on the door real hard before you went in to stop the noise?
Paul J. McNulty: --Justice Scalia, in most cases a knock on the door would... would be appropriate thing to do.
Antonin Scalia: Not appropriate. Necessary.
Anthony M. Kennedy: Necessary.
Paul J. McNulty: Well, it may very well be necessary depending upon the totality of the circumstances.
Antonin Scalia: I hope so. I mean... people--
John Paul Stevens: Yes, but we've got a case in which knocking on the... the noise is so loud nobody can hear the knock.
Paul J. McNulty: That's why a knock on the door may not always be the right thing to do. In some cases it could be a futile gesture. In this case, the police announced themselves and were not heard because of that tumultuous--
John Paul Stevens: And they did knock on the door, yes.
Paul J. McNulty: --They entered and announced their presence, and they were not heard when they did that. So the knock is... is normally the appropriate course, but in certain circumstances, the knock may either be futile, it could be dangerous, depending upon what was happening, and it certainly could waste some time if it was a dire emergency. The... under the Fourth Amendment, a police officer may enter a residence without a warrant when a reasonable officer could conclude, given again all the circumstances, that an impending threat to life or safety justifies immediate intervention and the scope of the intrusion is reasonable in relation to the nature of the emergency. Whether the officer was subjectively motivated to enforce the law or render aid has no relevance in a constitutional inquiry. Volatile situations involving violence in the home can escalate in... in seconds, and the on the scene, split second judgment about exactly when the police officers should intervene is precisely what the totality of the circumstances test has long addressed and resolves the balance of the Fourth Amendment values. And this Court's recent decision in Georgia v. Randolph contains a clear expression of concern for the need for the police to take prompt action to prevent harm in domestic violence cases. In this case--
Ruth Bader Ginsburg: This wasn't... this wasn't a domestic violence case. It wasn't anybody inside calling the police and crying, danger, rescue me. It was an outsider who complained about the noise. So I am wondering why you are emphasizing the prevent somebody from being hurt instead of they're disturbing the peace and the police have a right to protect the neighborhood. It seems to me that that's an easier argument to make.
Paul J. McNulty: --It is, Justice Ginsburg, to look at the... the threat to the quiet of the community as one aspect of this. But the case contains even more. The case contains a punch that did some harm to another person in a kitchen setting where there is a strong possibility of escalating violence. It's the additional facts of that violence that was a potential there, added to the noise and the evidence of underage drinking, that made the totality of the circumstances objectively reasonable for the officers to--
John G. Roberts, Jr.: Well, counsel, let's suppose you have a police officer who knows there's evidence in this house, but he doesn't have probable cause to get a warrant. And he also knows that the family is going to be reenacting the murder scene from some movie as part of the family reunion. And so he's there just at the time where the... in the scene the one guy says, and now I'm going to kill you with this knife, and he says, ah, and he goes in. Now, subjectively we know that he has no basis for fearing violence, but a reasonable officer on the scene, hearing somebody say I'm going to kill you with this knife, would have a basis for entering. So under your test, is that entry permissible or not?
Paul J. McNulty: --Permissible, Mr. Chief Justice.
John G. Roberts, Jr.: Really.
Paul J. McNulty: Because there the officer is unaware of the fact based upon the... as I understood the facts presented, unaware of the fact that that is not--
John G. Roberts, Jr.: Oh, no. He knows. He heard this is what they do at the family reunion. They always reenact this. [Laughter] So he knows that there's no... well, but that's the difference here between looking at the subjective motivation or what an objective, you know, officer would understand.
Paul J. McNulty: --If the officer has specific information--
John G. Roberts, Jr.: Right.
Paul J. McNulty: --a fact knowing that this is not truly an imminent threat or necessary to prompt a quick response, then that would be a fact in the totality of the circumstances that wouldn't justify. But, on the other hand--
David H. Souter: So you're saying the objective... the... the objective officer always knows at least as much as the officers actually know.
Antonin Scalia: --A good way to put it.
Paul J. McNulty: --The... the officer knows--
David H. Souter: Isn't... isn't that your standard?
Paul J. McNulty: --Well, if... I'm not sure if I understand the question. Would you please repeat it?
David H. Souter: Yes. I... I thought you were getting to the point of saying that on the objective test that you urge, the officer... the objective police officer who sets the standard is deemed to know at least as much as the officer on the scene actually knows. In other words, we don't exclude information--
Paul J. McNulty: Right.
David H. Souter: --from our objective test when the officer actually has that information.
Paul J. McNulty: That's correct.
David H. Souter: Okay.
Paul J. McNulty: What makes it difficult at times is that you often have two officers. One may know something, another may not know it. And that's why objective information is--
Antonin Scalia: Except I... I don't think we look to whether he knew that this was a family reenactment. I think we look to the facts that he had... that had come to his attention which caused him to believe that this was a family reenactment. I mean, you know, if he had read it in a newspaper or something else. The facts are... are what matter and not--
Paul J. McNulty: --Thank you, Justice Scalia. That's... I agree that that is going to... even what the officer believes he knows may be subject to error, and therefore, the objective test pulls us out of this question of knowing the officer's mind and allows us to look at the totality of the circumstances, what really was occurring and determine whether or not the reasonable officer would be able to enter constitutionally under those circumstances. And here again is the... a situation where there was mounting evidence, and the court in Utah wanted to make the motivation of the officer a significant factor in determining whether or not the officer could enter. Specifically, the court looked to the motive or intent of the officer to render aid as one way to analyze the situation. And the government argued that those distinctions... or the distinction between rendering aid or entering for a law enforcement purpose is really a... an unnecessary distinction because the officer, as the counsel for the State has argued, is acting in a split second situation, seeking... thank you very much, Mr. Chief Justice.
John G. Roberts, Jr.: Thank you, General. Mr. Studebaker, we'll hear now from you.
Michael Patrick Studebaker: Mr. Chief Justice, and may it please the Court-- There's two bases or two exceptions which would allow somebody to enter into somebody's home, which are before the Court today, one being the emergency aid exception to the warrant requirement, the other one being exigent circumstances requirements for the warrant. Under the facts of this case, neither one of those situations apply. Under exigent circumstances, there has to be probable cause to enter, and there has to be a warrant to enter. And if neither one of those... actually under exigent circumstances, there has to be probable cause and there has to be the requirement that there be imminent danger basically to evidence or to the person. And there's not exigent circumstances, and the officers have an obligation to obtain a warrant based upon probable cause to enter the home.
David H. Souter: What... what--
Ruth Bader Ginsburg: I thought that probable cause was conceded, and I thought that the Utah courts didn't question that there was probable cause.
Michael Patrick Studebaker: Your Honor, the... what happened was that the Utah courts found that the probable cause was there for the emergency aid exception, but I believe under the exigent circumstances requirement... or the exception, that probable cause was not there to get out... or actually to get into the home on the situations. But even if probable cause is conceded, the fact is that the facts of the case don't rise to the level of requiring such as immediate entry into a home to bypass the warrant requirement.
David H. Souter: --May... may I just get back to your general statement? Do I understand you to say that if they arrived on the scene and, you know, a really wild party was going on at 3:00 a.m., they knock at the door, nobody answers the door, they can't hear it for all the screaming and the music and so on, that under those circumstances, the police could not go in to... to quiet things down?
Michael Patrick Studebaker: Correct, Your Honor. They would actually have to go out and get a warrant to enter the home. There's not an exigent circumstances under the facts that you presented which would require them to enter the home and bypass the warrant requirement. It's not severe enough under those facts.
Samuel A. Alito, Jr.: Let's say they... they see a fight going on. What kind of calculation do you think has to go on in the mind of the officer? They have to think, well, let me look at these people. Do they look like they're... they're strong enough to really hurt each other? How likely is it that they're going to grab some object that's lying around, a knife, a baseball bat, or something, and... and escalate the violence? What... what sort of thought process do you think a reasonable officer is supposed to go through in that situation?
Michael Patrick Studebaker: Justice Alito, what the officer is required to do is to weigh the totality of the circumstances and make a decision based upon the totality of what they see. And unfortunately, these situations are always fact intensive based upon what's seen on the scene. And in the case presented here before the Court, none of those facts are presented that... that would actually weigh and that was going to escalate into that type of situation. The officers actually had personal, firsthand knowledge of the events that were happening. They stood outside the home. They watched the event transpire through the window. The exigency was over when the officer entered the home.
Stephen G. Breyer: Why can't you? Is there any case or anything that says you don't look at the whole circumstance to decide if it was reasonable to enter? I mean, suppose I just wrote an opinion, for a hypothetical's sake, that says, look, there was so much noise at 3:00 in the morning nobody could even hear a knock and he looks in the window, sees one of the... a kid there being held, who's obviously been drinking under age. He takes a swing at somebody else and pokes him in the nose and blood starts to run or... and under those circumstances, of course, it was reasonable to go in. End of the matter.
Michael Patrick Studebaker: Except for the fact, Your Honor, I mean, the... the situation we have is that is... it would depend on whether it's an ongoing situation or not. And in the facts presented here, it wasn't an ongoing situation. It ended and then the officer--
Stephen G. Breyer: You mean... you mean the noise stopped?
Michael Patrick Studebaker: --It... shortly after the smacking in the face by the juvenile, Your Honor, the officer entered the home, and by his testimony, it abated right after he entered the home.
Stephen G. Breyer: No. The question is whether he could go into the house, and are you saying that before he went into the house, all the noise stopped?
Michael Patrick Studebaker: It had not stopped. No, it had not, Your Honor.
Stephen G. Breyer: Okay. So my question... I'm interested in the law of it. Why can't I... what's... what... the... the Constitution says reasonable or unreasonable, forbids an unreasonable entry, search. So this doesn't seem unreasonable. A policeman isn't a lawyer. He just has to do what's reasonable in the circumstance. It's a huge... well, I would be repeating myself. But what I want to know is what in the law makes that opinion wrong?
Michael Patrick Studebaker: Your Honor, what makes that opinion wrong, based upon the facts that were presented, is the fact that the... there was no warrant achieved in the situation. If the officer is entering under exigent circumstances--
Stephen G. Breyer: And there are two reasons why he didn't want to go get a warrant. It would take about half an hour, at which time all the neighbors are awake, and they have to lose an hour of sleep. And in addition to that, the underage drinking will continue for another half an hour or an hour. And in addition to that, somebody else might get poked in the nose. So those are the reasons why... or worse. So those are the reasons why he thought it was reasonable to go in.
Michael Patrick Studebaker: --That may be what he thought, not the officer--
Stephen G. Breyer: Those are the reasons why it was reasonable to go in.
Michael Patrick Studebaker: --Yes, Your Honor.
Stephen G. Breyer: Now, what's wrong with that opinion?
Michael Patrick Studebaker: What's wrong with the opinion, Your Honor, is it still requires a warrant under the situation.
Stephen G. Breyer: Now, suppose I were to say at the end of that it doesn't require a warrant because it was not unreasonable objectively to go in under those circumstances. What I'm looking for you to do is to tell me why.
Michael Patrick Studebaker: Your Honor, the... if they're going to enter the home, there has to be, obviously, a serious situation that's going to arise. And so with the... the presentation which you presented, it's not serious enough to require the sidestepping of a warrant in the situation.
Antonin Scalia: Mr. Studebaker, I'm not sure that even the noise wasn't enough to justify what the police did here. As... as I recall, they... before they went in, they... they heard all this noise and they saw the punch. They pushed open the screen door and announced that they were the police. Okay?
Michael Patrick Studebaker: Yes.
Antonin Scalia: And then only went in when nobody heard them. Then they shouted even louder, police. I'm not sure that... that just the noise wouldn't be enough to allow that. If you can't hear the policeman from the door, who's coming to check about a 3:00 a.m. noisy party, you don't hear his knock on the door, can the policeman not open the door and shout, police? Is that an unreasonable search and seizure. And then if you don't hear that, can he take two steps into the house? He's... he's not looking under the carpets. He's not looking in the desk drawers. He's just shouting police so that he can bring to the attention of the people there the fact that there's been a complaint from the neighbors and you have to knock off the noise. I... I would think that's perfectly reasonable. Never mind the punch in the nose.
Michael Patrick Studebaker: Justice Scalia, and you asked whether I thought it was reasonable or not, and I would say it's not. The... the... to bypass that warrant requirement, to enter the home under an exigent circumstances, which is what they were there for, it's got to be more serious than a... a loud party, the situation. And ironically, the... the testimony of the officer, which I guess there was a dispute about whether that was there or not because it's not specifically in the findings that the trial judge made or the two appellate courts ruled on... but if the officer entered the home and shortly after that, I mean, he opened the door, according to his testimony, and announced, basically raised his voice, and they heard him, why cannot he have done that outside the home? And that's the situation. This wasn't a serious enough situation that he couldn't have made the effort to make his presence known outside.
Antonin Scalia: They didn't hear him when he... when he just opened the screen door. He had to step in a few more... a few more steps. Then they finally heard him. That's his... the way I understand these facts.
Michael Patrick Studebaker: And, Justice Scalia, he also had to raise his voice, and our contention--
Antonin Scalia: Of course, he had to raise his voice. I mean, there was a lot of noise going. It just seems to me so unreasonable, when a policeman comes to tell people they're making too much noise and the neighbors have complained, that he can't do the minimum that's necessary to get their attention so he can tell them that. He has to go get a warrant to tell them that the neighbors are complaining about too much noise? That just seems absurd.
Michael Patrick Studebaker: --Yes, Your Honor, he would have to get a warrant. And... and the requirement--
Stephen G. Breyer: Does it say that in a case somewhere, or is that just your opinion?
Michael Patrick Studebaker: --It's my opinion, Your Honor.
Stephen G. Breyer: All right. Now, what I would like to know is what does it say in a case because I... I agree, at 3:00 in the morning, it might not appear to many people to be unreasonable when the party is so loud that no one can sleep, that they have to take an extra hour or half an hour or 40 minutes to just tell the people inside the house, knock it off. Now, is there a case somewhere that says... I guess, we could take a poll or something, but is there a case that casts some light on this?
Michael Patrick Studebaker: Your Honor, I believe Mincey itself requires the... the seriousness of the offense be evaluated, and further--
Stephen G. Breyer: Which case?
Michael Patrick Studebaker: --Mincey v. Arizona.
Stephen G. Breyer: Was that involving a... is that in this Court? Yes?
Michael Patrick Studebaker: Yes.
Stephen G. Breyer: And was that involving a party or noise, or what was it involving?
Michael Patrick Studebaker: No, it was not involving a party or noise.
Anthony M. Kennedy: No. It involved... it involved a homicide, but there, the search in question took place after the premises... after the entry, after the premises were secured. The entry was never in question in Mincey.
Michael Patrick Studebaker: Correct.
Anthony M. Kennedy: What was in question was the search after the premises had been secured.
Michael Patrick Studebaker: Correct, and--
Anthony M. Kennedy: And I don't see how that helps you because here, in the course of securing the... the premises, they had all... all the evidence they needed.
Michael Patrick Studebaker: --And... and to answer the Court's question, there is nothing that I'm aware of where this Court has come out and said that a party is--
Anthony M. Kennedy: So Mincey doesn't help.
Michael Patrick Studebaker: --Correct. And so we--
Stephen G. Breyer: I mean, I wouldn't want this to be the party case. This also involves violence and it also involves underage drinking and all three are there together. But I guess a policeman, where he sees or hears or knows a crime is going on, can take steps to try to stop it so that it doesn't have to continue. And is there any case that says it depends on how serious a crime? Is there a case that says if it's a sort of minor crime, like a disturbance of the peace, you have to permit it to continue, but if it's a major crime like homicide, you don't have to?
Michael Patrick Studebaker: --I don't believe there's anything that specifically says that, Your Honor. No. But there are cases out there that say that under the exigent circumstances, it's got to be a serious situation, and the question then becomes is... is the situation... is the party... is the loud noise complaint serious enough to warrant entering into the home. And no, we would say it's not, Your Honor. It doesn't rise to that level, especially considering the fact that the exigency that the officers relied upon, the smack... and it was over. The situation was already under control.
David H. Souter: Well, it was... it was over until somebody threw the next punch. They don't know what's going to happen the next. The kid broke away from the four people who were trying to restrain him once. Presumably he might be able to do it again. Maybe one of the four who were restraining him might come up with the idea that the best way to stop him from throwing another punch was to throw one at him. The... the police cannot make... it seems to me on the facts in... in this record, could... could not reasonably draw the assumption that there was no risk of further violence. Am I going wrong somewhere?
Michael Patrick Studebaker: Not completely, Justice Souter. But we do have a situation where only he broke free from one of the adults, not three of the adults. He was still under control in this situation. And he had gotten his hand free and smacked one of the other adults, the one who was the victim in this situation. So the officers... unlike some situations where they're called out and they wander on a situation, the officers in this case had personal knowledge of what was going on. They stood outside the home and watched the event transpire. And so they really need to wait and observe what's going to happen and wait till the last second before they need to go in. In this situation, there was nothing that would demonstrate in the facts that it was going to escalate at all.
Ruth Bader Ginsburg: You don't... you can't attribute what you just said to the trial court, and you emphasize the trial court's findings. The trial court said about what went wrong what the police should have done, as required under the Fourth Amendment, was knock on the door. The evidence is there was a loud, tumultuous thing going on and that the occupants probably would not have heard him. But under the Fourth Amendment, he has an obligation to at least attempt before entering. Now, that's a statement that what went wrong was they didn't knock even though it was likely a futile act. Do you... do you agree that that's a correct statement of the law, that what the police didn't do that they should have done was knock?
Michael Patrick Studebaker: Yes, Justice Ginsburg, they should have knocked. They should have made that effort first.
Antonin Scalia: Why isn't screaming, police, enough? I mean, as I understand the facts, he first opened the screen door. Now, is... is that an entry? He didn't go in. I assume the screen door opens out. Most screen doors open out. He opened the screen door and shouted, police. Now, that... that doesn't count? he has to knock on the screen door instead, even though they're more likely to hear him if he opens the screen door and yells, police? Why doesn't that meet the requirement? I... this... why is the trial court obsessed with knocking? [Laughter] I don't understand that.
Michael Patrick Studebaker: Your Honor, and I think the reason the... the trial court and... is concerned about the knocking issue is it's, if you will, the baseline requirement under the Fourth Amendment, under the facts of this case, was to make their presence known by knocking.
David H. Souter: No, but the... as I understand the... the trial court, he accepted the probability that the knock would be futile, and yet he thought as a formality it was nonetheless required. A, do you understand the trial court to have taken that position? And B, if it did, do you believe that is correct as a statement of Fourth Amendment law?
Michael Patrick Studebaker: I'm sorry, Justice Souter. I didn't catch the first A part.
David H. Souter: Well, did... do you understand the trial court to have taken the position that even though the knock would probably have been futile, the police were required to... to make it anyway, to knock anyway?
Michael Patrick Studebaker: That is what the trial court--
David H. Souter: And... and do you understand that to be a Fourth Amendment requirement, i.e., no futility exception?
Michael Patrick Studebaker: --I do, Your Honor, and I know that that's a... a complicated issue, but it's still a requirement. But further, the court... the trial court--
David H. Souter: Why should there be no futility exception?
Michael Patrick Studebaker: --Well, even if there is, Your Honor, the trial court did not just say that... there... he... the evidence was gone because of the failure to knock. The trial court found that the exigencies, as well as the appellate courts, didn't rise to the level which would require entry into the home.
David H. Souter: Well, that... that may be on your argument that noise is never sufficient to dispense with a warrant requirement. But it seems to me that in... in the reasonableness analysis that the trial court was going through, the trial court was saying even if it would probably be futile, it is not a reasonable entry without a knock. And... and I take it you... you accept that and you think the trial court was correct, that there is no futility exception.
Michael Patrick Studebaker: I... I agree, Your Honor, and this is why. Under, I believe, Wilson v.--
David H. Souter: Why... why should we require a... a futile act in the name of reasonableness?
Michael Patrick Studebaker: --Your Honor, first, it wouldn't have taken any effort at all to follow through on this, and even though this Court has ruled that, you know, there is mandatory knock and announce... or requirement, with some exceptions, I don't believe that this is one of those exceptions.
David H. Souter: No one is denying that. I mean, we've had a knock and announcement requirement for 900 years.
Michael Patrick Studebaker: Correct.
David H. Souter: But the question is do you have to knock and announce when, on the facts before you, it is apparent that nobody will hear the knock and it will just be a wasted gesture.
Michael Patrick Studebaker: Yes.
David H. Souter: Why?
Michael Patrick Studebaker: Because, Your Honor, it's our position that it's one of the... the threshold requirements to protect somebody when they're inside their home is to make that effort.
David H. Souter: But isn't the standard of the Fourth Amendment a reasonableness standard, and isn't there something bizarre about saying reasonableness requires a totally futile gesture?
Michael Patrick Studebaker: That was the finding of the court, Your Honor, the trial court, that it was futile. But, again, when an officer is placed in that situation to say that if an officer can decide whether something is futile or not, that could actually... then that exception, if we're not careful, absorb that rule. So I--
David H. Souter: Well, yes, that's why courts review these things.
Michael Patrick Studebaker: --Correct, and that is--
David H. Souter: And if the court says, yes, based on the evidence before me, it would have been futile, do you think Fourth Amendment reasonableness requires the court and ultimately the officer to demand the knock anyway?
Michael Patrick Studebaker: --Personally? Yes. Legally? No.
David H. Souter: Okay.
Michael Patrick Studebaker: I mean, I am not going to try... but, again, this Court... the... the courts below did say that that exigent circumstances didn't rise to the level--
Ruth Bader Ginsburg: Where did the... where did the trial court say that in the findings of facts?
Michael Patrick Studebaker: --I'm sorry, Your Honor?
Ruth Bader Ginsburg: I'm looking at the findings of facts. They're in the petition appendix at page 46 and 47. I don't see anything that has been specifically identified by the finder of fact as inadequate, other than the failure to knock. Where... where does the... where does the court say it doesn't rise to the level of exigent circumstances?
Michael Patrick Studebaker: Your Honor, if I look at paragraph 5 of the joint appendix... or I'm sorry... of the... of the order, it says, at that point in time the court finds no exigent--
Antonin Scalia: Where is it?
Michael Patrick Studebaker: --I'm sorry, Your Honor. In the petition for cert filed by the State of Utah, and it would be appendix page 47.
Ruth Bader Ginsburg: Yes, but what it says right after that to explain is it would have been sufficient. What he... what he should have done was knock, and that would have supplied all that was necessary.
Michael Patrick Studebaker: Your Honor, and again, this isn't the, maybe, best worded order that the city has prepared in this case when they... when the... it was actually the city that prepared this, petitioners. When I look at it, I look at two different sentences there. There was no exigent circumstances, and further, what he should have done was knock. But further, the two appellate courts that heard this matter before, did rule on the exigent circumstances because that's what the petitioners in this Court had brought before the appellate courts, and they found that in both the Utah Court of Appeals and the Utah Supreme Court, that the exigent circumstances weren't sufficient enough.
Antonin Scalia: You know, maybe... maybe you're taking our announce and a knock... knock and announce requirement too... too seriously or too literally. I mean, if a police officer comes up and the door is open, what does he have to do? Lean over and knock on the side of the door? Can't he shout, hello, police? Don't you think that satisfies a knock and announce requirement?
Michael Patrick Studebaker: Your Honor--
Antonin Scalia: You really think you got to knock even when the door is open.
Michael Patrick Studebaker: --Your Honor, under the situation, he's got to make his presence known.
Antonin Scalia: Okay. And he did that here.
Michael Patrick Studebaker: And--
Antonin Scalia: He stood at the door. He opened the screen door and said, police--
Michael Patrick Studebaker: --And--
Antonin Scalia: --which he thought would be more effective than knocking on... on the... you know, the... the edge of a screen door, which doesn't make a very good knock. [Laughter]
Michael Patrick Studebaker: --And once he raised his voice, though, Your Honor, and... and made himself a little bit more vocal, then they noticed him there. And the--
John G. Roberts, Jr.: But they still didn't stop. I... I read somewhere in the facts that only gradually, as each participant in the melee became aware of his presence, did they sort of stop. It wasn't that as soon as he entered, everything quieted down immediately.
Michael Patrick Studebaker: --Chief Justice, like you say, once they made their presence known, it dissipated. The... the position would be if they can make their presence known inside the home, they can make their presence known outside the home and still protect that sanctity of the home that we're trying to insure that people are protected in within their home.
Ruth Bader Ginsburg: Well, there seemed to be agreement that they couldn't have made their presence known because the noise inside was so loud that they would not have been heard.
Michael Patrick Studebaker: That's what the... the lower courts have found to be true. But Justice... correctly, Justice Ginsburg, they found it to be true that the exigent circumstances were not met under these facts. It wasn't serious enough to enter the home without the warrant, and I think that's the pivot point. Where is that line on the exigent circumstances? And our position would be that that line... that it's got to be serious, it's got to be imminent, it's got to be an ongoing situation, something where somebody is either going to get seriously injured, evidence is going to be destroyed, somebody is going to flee.
Samuel A. Alito, Jr.: Well, was there anything in the facts that a reasonable officer would know from looking in the window to suggest that these... the adults were not... did not have the intention of inflicting some sort of serious injury on this young man that they were restraining?
Michael Patrick Studebaker: Based upon the officer's testimony at the suppression hearing, Your Honor, it would be that they did not have a serious intention to harm him is the fact that, one, there was nothing showing that they were actually doing anything more than restraining him, that juvenile. There's nothing in the record that shows that they were beating on him, that they were molesting him, or you know--
Samuel A. Alito, Jr.: They had... did they have any reason to know why they were holding him?
Michael Patrick Studebaker: --I would say that they would, Justice Alito, and this is why. You know, all that they were saying was they were trying to get the... the juvenile to calm down. They were trying to get him to settle down. This was a situation where the officer testified that... at the suppression hearing, that there was alcohol involved, that there was a minor. Those types of situations don't demonstrate the fact that this was an ongoing violent situation. Again... and then further, the officers were called out for a party. They weren't called out for a fight in progress or... or some type of physical altercation. They were called out because somebody had a loud disturbance going on. And those facts in my mind's eye don't rise to the level and would show the officer... especially when the officer is standing outside the home watching this event, that there's nothing that... that would rise to the level of entering the home under the exigent circumstances.
Ruth Bader Ginsburg: The Utah Supreme Court seemed to be puzzled by your failure to raise the Utah protection against the... the counterpart to the Fourth Amendment. They seemed to suggest that their own constitution afforded greater protection to the privacy of the home. Was there a reason why you argued only the U.S. Constitution and not the State constitution?
Michael Patrick Studebaker: Justice Ginsburg, I was not the trial counsel below or at the appellate court, so I cannot determine what his matter was or what... what his basis was for that decision. And it... then it would appear that you're correct in the fact that the Utah Supreme Court is concerned upon that issue. But the fact is that it seems to have been briefed under the Fourth Amendment, has come up under the Fourth Amendment issues, and so that's what we're... we're looking at. And even though a State, obviously, can give more protections to its citizens under a State constitution, the Fourth Amendment is still a... if you will, a baseline requirement, and it still applies to Federal criminal courts.
John Paul Stevens: May I ask? I don't think the charges are in the record. At least I missed them. They were charged with... what are the charges and how... what were the penalty for what the defendants were exposed to? There's been no trial. They... they suppressed the evidence. I suppose the proceedings were dismissed, were they?
Michael Patrick Studebaker: Your Honor, the proceedings have been dismissed against my clients. That is correct. And to answer the Court's question, the charges that they were facing was intoxication... no. I'm sorry. Disorderly conduct, intoxication, and contributing to the delinquency of a minor.
John Paul Stevens: What are the penalties for those charges?
Michael Patrick Studebaker: Worst case scenario, Your Honor, they could be charged with up to 6 months in the county jail, each one consecutive to each other.
John Paul Stevens: That's the major matter we're resolving today.
Michael Patrick Studebaker: Yes, Your Honor.
John G. Roberts, Jr.: What is the actual evidence that was suppressed? And to what extent is that evidence that wasn't available just from looking in through the door?
Michael Patrick Studebaker: Mr. Chief Justice, the evidence was... that was suppressed was everything that the officer or officers saw once they entered the home and/or heard once they entered the home, basically anything that they obtained once they entered the home. The answer to Your Honor's--
John G. Roberts, Jr.: Couldn't they have gotten all... wouldn't he have been able to testify to all of that without even entering the home?
Michael Patrick Studebaker: --They could have, Your Honor. However, they... they did not. The prosecutor at the time didn't proceed under that issue. I'm not aware of why he did, but we have, though, is obviously that... that may have happened. And as the Court addressed previously, there may have been then an issue related to the curtilage which would have had to have been addressed or discussed.
John Paul Stevens: Yes, but among the evidence they did have was that two... two teenagers were drinking beer in the back yard. So they pretty clear... the alcohol... they could have gotten that in evidence.
Michael Patrick Studebaker: It could have, Your Honor, but I don't know why it did not except for the fact that it could have been built into the curtilage--
John Paul Stevens: This wasn't kind of constructed as a test case, by any chance, was it?
Michael Patrick Studebaker: --No, it was not, Your Honor. Not at all. But--
John G. Roberts, Jr.: Well, not by you.
Michael Patrick Studebaker: --No, it was not, Your Honor. That's correct. What we have, Your Honors, is a situation where under the exigent circumstances, it did not rise to the level which would require the... the officers to enter the home without getting a warrant. And in the alternative, if they look at emergency aid, to enter the home under the emergency aid doctrine, which would be the equivalent in our opinion to a special needs assessment, then we have to look at probable cause. We have to look at their intent to enter because there's no probable cause to enter if they're performing that caretaking role to protect people. Obviously, the ultimate concern in... in any type of situation is somebody's sanctity of their home. It becomes a weighing situation where trial courts are... are being charged to weigh the evidence, weigh the credibility of the people who testify, and then also take into account the constitutional protections which the parties are awarded. And we believe that based upon the facts and the evidence that were... was presented, that the three different Utah courts that heard this matter were appropriate in their... in their suppression decisions. Thank you.
John G. Roberts, Jr.: Thank you, counsel. Mr. Gray, you have 6 minutes remaining.
Jeffrey S. Gray: Just a matter of clarification initially. Disorderly conduct is a class C misdemeanor, punishable by up to 90 days in jail under the... how it was charged here. Also intoxication is a class C misdemeanor, and contributing to the delinquency of a minor is a class B misdemeanor, punishable by up to 6 months in jail. So that's... that's what... but the officers... and again, this case isn't about what they were ultimately charged with. It's whether or not they had a reasonable basis to believe that immediate intervention was necessary.
John Paul Stevens: Don't you think the evidence that was available without going in the house would have supported all those charges?
Jeffrey S. Gray: Not the intoxication. The intoxication has to be--
John Paul Stevens: But two teenagers in the back yard were intoxicated.
Jeffrey S. Gray: --The... the juveniles. But the defendants in this case were the adults inside the home.
John Paul Stevens: Oh, they charge that the adults were intoxicated.
Jeffrey S. Gray: Yes.
John Paul Stevens: Well, that's a serious crime in Utah I guess. [Laughter]
Jeffrey S. Gray: We anticipated that comment actually. [Laughter] And--
John Paul Stevens: And what's your response? [Laughter]
Jeffrey S. Gray: --Normally... normally intoxication... we think of it as... as public intoxication, and... and that's where it's usually prosecuted and where we find it. But intoxication that can become an offense where it disturbs others outside of the home, and that's what happened here.
John G. Roberts, Jr.: Counsel, you have... you have two questions presented. The second is whether this was sufficiently... sufficiently exigent to fall under the exigent circumstances. But the first was whether the test should turn on the officer's subjective motivation. I haven't heard much about that this morning. How is that presented on these facts?
Jeffrey S. Gray: Well, the court created two different tests. The Utah court created two different tests. And under the one test, it examined whether or not the officers were primarily motivated by a desire to arrest or search for evidence. Now, the court, the Utah Supreme Court, concluded that they did... that they were... their motives were primarily law enforcement motives because they did not render aid. And this Court has repeatedly held that an officer's subjective motives play no part in the objective reasonableness test, and it should not do so here. Justice Ginsburg, you indicated that there was no... no suggestion of domestic violence. The Utah Supreme Court actually acknowledged that where violence is seen in a home between adults and, for example, a younger person, that there would be reason to believe that domestic violence is possibly present. And that's what... now, the court refused to look at that because there was no finding that the inhabitants or the... those involved were actually cohabitants. Of course, this Court has never required that officers have a certainty of the situation, only a reasonable belief, and they clearly have that. And in any event, whether or not it's domestic violence or some other type of violence, it's something that I believe this Court in Mincey recognized, that officers can and... and probably should... maybe they didn't go far, but it would be our position that officers should intervene in the face of violence, and that's what the officers did here.
Ruth Bader Ginsburg: My point was simply that this was not a 911 call from a distressed spouse. This was a neighbor saying they're keeping me up at night, so that the... the police response was to the noise, not to the violence.
Jeffrey S. Gray: The initial response was clearly to the noise, but once the officers arrived, it became apparent that there was violence ongoing in the house and that's how the officers proceeded. If there are no further questions, we would ask the Court to reverse the decision of the Utah Supreme Court. Thank you.
John G. Roberts, Jr.: Thank you, counsel. The case is submitted.